Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Reasons for Allowance
1.	Claims 1-11 are allowed.  Claim 11 is newly added.  Claim 1 is independent.

2.	The amended title filed May 2, 2022 is approved by the examiner.

3.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 as amended requires 
	“a control unit configured to determine the presence or absence of the sheet at the detection position based on the detecting unit, wherein after feeding a first sheet by the feed roller and starting to lower the feed roller, the control unit determines the presence or absence of a second sheet fallowing the first sheet at the detection position.”
	The above limitation in combination with other limitations of claim 1 is not taught by the prior art of record.  The prior art, including the reference cited below, teaches determining or detecting the presence or absence of a second sheet or document following the first sheet at the detecting position before, not after, starting to lower the feed roller.
	Claims 2-11 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	For publication purpose, claims 1-11 will be renumbered as claims 1, 3-11, and 2, respectively.

Pertinent Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Takahashi et al. (US 9927753), Figs. 7A-10, roller lowering control performed before sheet is detected, not after.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674